Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of Applicant's submission filed November 05, 2020, the Examiner has maintained the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, 17-22, 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  	Step 2A Prong 1: The claim(s) recite(s) storing, selecting, and presenting an emergency message or an advertisement, and thus grouped as a certain method of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  The limitations of, storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data, or advertisement data and emergency message data;	receive location information from the processor located within the vehicle; automatically process the location information, 
 	determine the advertisement data, and emergency message data, or advertisement data and emergency message data corresponding to the location information received and prioritize the message(s) messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data to display; and automatically create and deliver a signal to the processor of the system having
 	instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data wherein instructions to the processor include order of display of the messages, frequency of display of the messages or period of time of display of the messages based the priority of the messages, wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence. 	 The mere nominal recitation of a vehicle, display, server processors, and memory does not take the claim limitation out of methods of organizing human activities.  	Step 2A Prong 2:
 	This judicial exception is not integrated into a practical application. In particular the claim recites vehicle, display, server,  processors, and memory…for example a server coupled to the processor to for storing advertisement data…, receiving location information…, process location information…, determine advertisement data…, create and deliver…, etc.  The aforementioned generic computing elements perform the steps of the claims at a high level of Step 2B:	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of a generic vehicle, display, server,  processors, and memory to storing, selecting, and presenting an emergency message or an advertisement, amounts to no more than mere instructions to apply the exception using a generic computer component and/or generally linking the use of the judicial exception to a particular technological environment or field of use ( – see MPEP 2106.05(h) ) cannot provide an inventive concept.  	Dependent claims 2 – 7, 10-15, 17-20, 19-22, and 24-26  when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. When considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. The dependent claims do not recite any additional elements and only further limit the previously identified abstract idea of the independent claims.  Thus the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6,7, 9-12, 14, 15, 19,21, 22, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2014/0316900) in view of Phillips et al. (US 2006/0270421) in view of Ruys et al. (US 9,618,353)
	Claim 1: Amla discloses a display system for a vehicle, the display system comprising:
 	 	at least one display coupled to the  exterior of the vehicle; (see for example [0021] a The advertising content may be textual or graphical, and is preferably displayed on a digital display mounted on the rear windshield of the vehicles for external viewing by vehicles behind the vehicle having the display) 		a processor coupled to the at least one display; (see for example [0026], discloses vehicle display module may have a microcontroller or microprocessor 200 which controls  components of the vehicle display module and the digital display)
	receive location information from the  processor located within a display vehicle;(see for example ([0025 and 0026], discloses a GPS module 206 that continuously tracks and reports the geographic location of the vehicle, and a camera 208 for collecting information such as the profiles of viewers of the advertisements, the impressions made by the advertisements, traffic conditions, and the characteristics of the areas through which the vehicle is driving.  The microcontroller 200 may further have a memory 210 for storing advertisements and data collected, and memories 212 and 214 for respectively storing a positioning program and a direction and speed program for determining time, geographic location, and the direction and speed of travel of the vehicle to enable advertisements to be dynamically displayed based upon such factors.); emergency message data stored in the memory; (see for example [0022, 0026, 0028, 033],[0033] specifically discloses amber alerts, weather and traffic alerts) 	determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data to display; and;(see for example [0033] discloses prioritizing alerts and advertisements) and
 	automatically create and deliver a signal to the processor of the system having
instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message (see for example [0022, 0026 and 0033], discloses , ads and content stored in database 122 may be prioritized as "high", "medium", or "low".  High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts.  Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like.  Ads may be classified as low priority based upon factors such as location, target audience, and the like.) but does not explicitly disclose a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; 	automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local business;(see for example  	However Phillips discloses a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data,  emergency message data, or the advertisement data and emergency message data wherein the local ([0111], while the reference of Phillips discloses sending an alert/messages, and/or an advertisement, etc. the content of the applicant’s emergency message is non-functional descriptive material and no patentable weight has been given. Also see [0128, 0143, 0148, 0152, 0154, 0177) 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention, to have modified method of Amla as to include a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local business, in order to efficiently display relevant advertisements.  	Amla and Philips do not explicitly disclose wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence. 	However Ruys discloses wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves a location. (Col.2 lines 42-50) 	Both Amla , Philips and Ruys teach location based services that provide advertising, an alert or various content. In particular Philips uses geofencing technology at [0140]  It would have As to claim 18: A mobile computing device located within the vehicle; Col 10 lines 41-47, The vehicles 14 arc each equipped with a device 200 comprising a location determining means and a communication means for communicating with the server 10. The devices in the vehicles can be of any suitable form, but in illustrative embodiments are navigation apparatus. The navigation apparatus can be portable navigation devices (PNDs), which can be removably mounted in the vehicle, or a navigation device that is built into the vehicle. An illustrative representation of a navigation device 200 that can be positioned in one of the vehicles.
 	Claims 2, 10: Amla discloses the display system of claim 1, further comprising a location detector coupled to the processor, wherein the location detector sends location information to the processor. (Fig.2a [0026])

 	Claim 3, 11: Amla discloses the display system of claim 2, wherein the location detector is a global positioning sensor. [0026]

 	Claims 4, 12, 19: Amla discloses the display system of claim 1, wherein the advertisement data comprises national advertisement information for particular companies and related content to display. [0031]

 	Claims 6, 14, 21: Amla discloses the display system of claim 1, wherein the emergency message data is updated immediately with critical emergency data. [0031 and 0033]

 	Claims 7, 15, 22:  Amla discloses the display system of claim 6, wherein the emergency message data comprises emergency information including accidents, traffic jams, weather conditions, road closures, emergency response routes, critical emergency data including alerts issued by federal, state or local authorities, alerts involving imminent threats to safety or life, or Amber alerts, or combinations thereof. [0022, 0031, 0032]

 	Claim 9 Amla discloses a display system for a vehicle, the display system comprising:
 	 	at least one display coupled to the vehicle; (see for example [0026] a vehicle dispay)
 	a processor coupled to the at least one display; (see for example [0026], discloses vehicle display module may have a microcontroller or microprocessor 200 which controls  components of the vehicle display module and the digital display)
([0025 and 0026], discloses a GPS module 206 that continuously tracks and reports the geographic location of the vehicle, and a camera 208 for collecting information such as the profiles of viewers of the advertisements, the impressions made by the advertisements, traffic conditions, and the characteristics of the areas through which the vehicle is driving.  The microcontroller 200 may further have a memory 210 for storing advertisements and data collected, and memories 212 and 214 for respectively storing a positioning program and a direction and speed program for determining time, geographic location, and the direction and speed of travel of the vehicle to enable advertisements to be dynamically displayed based upon such factors.); emergency message data stored in the memory; (see for example [0022, 0026, 0028, 033],[0033] specifically discloses amber alerts, weather and traffic alerts) 	determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data to display; and;(see for example [0033] discloses prioritizing alerts and advertisements) and
 	automatically create and deliver a signal to the processor of the system having
instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data wherein instructions to the.processor include order of display of the messages, frequency of display of the messages or period of time of display of the messages based the priority of the messages determined by the (see for example [0022, 0026 and 0033], discloses , ads and content stored in database 122 may be prioritized as "high", "medium", or "low".  High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts.  Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like.  Ads may be classified as low priority based upon factors such as location, target audience, and the like.) but does not explicitly disclose a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; 	automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local business;(see for example  	However Phillips discloses a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data,  emergency message data, or the advertisement data and emergency message data wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data, or advertisement data and emergency message data,  stored in the memory of the server corresponding to the geofence ([0111], while the reference of Phillips discloses sending an alert/messages, and/or an advertisement, etc. the content of the applicant’s emergency message is non-functional descriptive material and no patentable weight has been given. Also see [0128, 0143, 0148, 0152, 0154, 0177) 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention, to have modified method of Amla as to include a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local business, in order to efficiently display relevant advertisements.  	Amla and Philips do not explicitly disclose wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence. 	However Ruys discloses wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence. (Col.2 lines 42-50) 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention, to have modified method of Amla and Philips as to include wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence, in order to only display relevant advertisements. 	
 	 	at least one display coupled to the vehicle; (see for example [0026] a vehicle dispay)
 	a processor coupled to the at least one display; (see for example [0026], discloses vehicle display module may have a microcontroller or microprocessor 200 which controls  components of the vehicle display module and the digital display)
	receive location information from the  processor located within a display vehicle;(see for example ([0025 and 0026], discloses a GPS module 206 that continuously tracks and reports the geographic location of the vehicle, and a camera 208 for collecting information such as the profiles of viewers of the advertisements, the impressions made by the advertisements, traffic conditions, and the characteristics of the areas through which the vehicle is driving.  The microcontroller 200 may further have a memory 210 for storing advertisements and data collected, and memories 212 and 214 for respectively storing a positioning program and a direction and speed program for determining time, geographic location, and the direction and speed of travel of the vehicle to enable advertisements to be dynamically displayed based upon such factors.); emergency message data stored in the memory; (see for example [0022, 0026, 0028, 033],[0033] specifically discloses amber alerts, weather and traffic alerts) 	determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize messages corresponding to the advertisement data, the emergency message data, or the (see for example [0033] discloses prioritizing alerts and advertisements) and
 	automatically create and deliver a signal to the processor of the system having
instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data wherein instructions to the.processor include order of display of the messages, frequency of display of the messages or period of time of display of the messages based the priority of the messages determined by the server, (see for example [0022, 0026 and 0033], discloses , ads and content stored in database 122 may be prioritized as "high", "medium", or "low".  High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts.  Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like.  Ads may be classified as low priority based upon factors such as location, target audience, and the like.) but does not explicitly disclose a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; 	automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local business;(see for example  	However Phillips discloses a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement ([0111], while the reference of Phillips discloses sending an alert/messages, and/or an advertisement, etc. the content of the applicant’s emergency message is non-functional descriptive material and no patentable weight has been given. Also see [0128, 0143, 0148, 0152, 0154, 0177) 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention, to have modified method of Amla as to include a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local business, in order to efficiently display relevant advertisements.  	Amla and Philips do not explicitly disclose wherein the one or more messages displayed (Col.2 lines 42-50) 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention, to have modified method of Amla and Philips as to include wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence, in order to only display relevant advertisements. 	 	Claim 24-26: Amala discloses the display system of claim 1, but does not explicitly disclose wherein the server is further programmed to automatically disengage display of advertisements when the location of the vehicle is within a geofence established as a non-advertisement area. 	However Ruys discloses wherein the server is further programmed to automatically disengage display of advertisements when the location of the vehicle is within a geofence established as a non-advertisement area. (Col.2 lines 42-50). 
Claims 5, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2014/0316900)  in view of Phillips et al. (US 2006/0270421)  in further view of Ruys et al. (US 9,618,353) and in further view of Park et al. (US 20100138302).
 	Claims 5, 13, 20: Amla discloses the display system of claims 1, 9 and 18, but does not explicitly disclose wherein the advertisement data comprises local advertisement information for local businesses, wherein the local advertisement information includes location information of the businesses, contact information for the local businesses. 	However Park discloses wherein the advertisement data comprises local advertisement information for local businesses, wherein the local advertisement information includes location information of the businesses, contact information for the local businesses, (see for example, [0042])
 	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention, to have modified the system of Amla and Phillips so as to include wherein the advertisement data comprises local advertisement information for local businesses, wherein the local advertisement information includes location information of the businesses, contact information for the local businesses, in order to provide the user with relevant information.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2014/0316900) in view of  Phillips et al. (US 2006/0270421) in view of Ruys et al. (US 9,618,353) and in further view of Abernethy, JR et al. (US 2010/0042285)
 	Claim 17: Amala discloses the display system of claim 9, but does not explicitly disclose wherein the server is further programmed to create and deliver to the processor of the system for (see for example [0026, 0044-0046, 0048 0050, 0063, 0064]
 	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention, to have modified the system of Amla and Phillips so as to include wherein the server is further programmed to create and deliver to the processor of the system for display a plurality of messages each message for display on one display of the plurality of displays, wherein the location of the message corresponds to the priority of each message determined by the server in order to display relevant information to the correct display.

Response to Arguments
Applicant's arguments filed November 05, 2020 have been fully considered but they are not persuasive.   	The applicant asserts that the applied references, in any combination, do not teach and would not have rendered obvious “determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize messages corresponding to the advertisement data, the .
 	The applicant argues that the combined references do not disclose a geofence established about a local business and then a system that will operate to display advertisements on a vehicle only when the vehicle is within the geofence and then no longer displays the advertisements as the vehicle leaves the geofence. The Examiner respectfully disagrees the applicant’s specification discloses at [0018] that geofencing is merely detection of device within a defined geographic area. Also the current references were used in a 103 rejection that combines the geofencing disclosed in the reference of Philips with the location aware technology of Ruys that stops displaying a message when the vehicle leaves a location. This is reflected in the updated rejection above. 	The applicant also argues that the reference of Ruys does not disclose a mobile 
comprising a location determining means and a communication means for communicating with the server 10. The devices in the vehicles can be of any suitable form, but in illustrative embodiments are navigation apparatus. The navigation apparatus can be portable navigation devices (PNDs), which can be removably mounted in the vehicle, or a navigation device that is built into the vehicle. An illustrative representation of a navigation device 200 that can be positioned in one of the vehicles. 	The applicant argues again with regards to the 101 rejection argues that the claims offer improve another technical field, specifically the field of advertisements, and particularly in the use of diverse and disparate data, overcoming prior limitations which was incapable of providing location based advertisements on a display of a vehicle as the vehicle enters the geofence of the local business and then terminates the advertisement on the display when the vehicle leaves the geofence. This is much more than mere mental steps. The Examiner respectfully disagrees and as stated in the previous office action, for the claims to be indicative of a practical application that shows an improvement to the functioning of a computer or to any other technology or technical field MPEP 2106.05(a) states, “ If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the .  	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621